Citation Nr: 9901706	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  93-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 
1998 for the grant of a rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
rated at 30 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran had active service from April 1959 to December 
1968.

In a February 1993 rating decision, the Department of 
Veterans Affairs (VA) regional office (RO) granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from April 3, 1990.  In March 1993, the veteran 
expressed disagreement with the assigned rating and effective 
date.  In May 1993, a statement of the case addressing the 
issue of entitlement to an increased evaluation for PTSD was 
issued.  The veteran thereafter perfected the appeal.  

On appellate review in May 1995, the Board of Veterans 
Appeals (Board) remanded the issue to obtain additional 
development.  In April 1998, the RO increased the 10 percent 
evaluation to 30 percent, effective from February 6, 1998.  
In May 1998, the veteran again expressed disagreement with 
the assigned evaluation and effective date.  A statement of 
the case addressing the claim of entitlement to an earlier 
effective date was issued in August 1998.  

Considering the foregoing, because the claim for an increased 
rating in excess of 10 percent prior to February 6, 1998 
remains on appeal, i.e., the veteran argues that he was 
entitled to 100 percent prior to 1998, and because the issue 
of entitlement to an earlier effective date prior to February 
6, 1998 is part and parcel of the increased rating claim, the 
issue on appeal has been recharacterized to contemplate the 
foregoing.  Thus, the issue on appeal is as stated on the 
title page and will be addressed as such on appellate review 
below. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  Prior to February 1998, the veterans anger, hostility, 
anxiousness and defensiveness were more properly attributable 
to his nonservice-connected paranoid schizophrenia disorder.

3.  The veterans PTSD is currently manifested by feelings of 
guilt, recurrent dreams and recollections of service, and 
hyperalertness and hypervigilance.  Evidence of suicidal or 
homicidal ideation is not present.

4.  The evidence of record establishes that the first 
evidence of an ascertainable increase in the level of 
disability associated with the veterans service-connected 
disability was shown on VA examination conducted on February 
6, 1998.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than February 
6, 1998 for the grant of a rating in excess of 10 percent for 
PTSD is not warranted.  38 U.S.C.A. §§ 5110(a), (b)(2), 5107 
(West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.400(o),(q)(1)(i) 
(1998).

2.  The criteria for an increased evaluation in excess of 
30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
now codified as 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 
9411-9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claim is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The VA, therefore, has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to this claim and that all relevant facts have been 
developed.  The Board concludes that, as required by the 
applicable statute, the duty to assist has been fulfilled.  
Id.

Factual Background

The service medical records are silent with regard to any 
complaints of or findings associated with a psychiatric 
disorder. 

On VA examination in December 1969, normal behavior was 
noted.  

In June 1971, the veteran submitted an informal claim of 
entitlement to service connection for a nervous disorder.  At 
that time, the veteran also submitted a June 1971 medical 
statement from B.D.C., M.D., which shows that the veteran 
received treatment for hallucination and delusions marked 
with schizophrenic reaction and emotional lability.  

In August 1971, the RO denied entitlement to service 
connection for schizophrenia, undifferentiated severe, 
competent.  The veteran did not appeal.  In February 1983, 
the veteran again indicated that he wanted to pursue a claim 
of entitlement to service connection for a nervous disorder.  

VA outpatient treatment reports from August 1979 to April 
1983 show that the veteran received treatment for aggressive 
behavior and paranoia and recorded a diagnosis of psychiatric 
disorder.  

In an October 1983 confirmed rating decision, the RO 
continued to deny the veterans claim.  The veteran appealed.

During the pendency of the appeal, the RO received a November 
1983 statement in which J.E.F., M.D., notes that the veteran 
was hospitalized in Hato Rey Psychiatric Hospital from August 
1983 to September 1983 and from October 1983 to November 1983 
due to schizophrenic disorganization, paranoid type; a 
February 1984 statement in which B.D.C., M.D., certified that 
the veteran initially received treatment in June 1971 for 
schizophrenic reaction and that the mental disorder 
interfered with employment and social activities; and a June 
1984 medical certificate, in which J.E.F., M.D., reiterates 
that the veteran received treatment from August 1983 to 
September 1983, October 1983 to November 1983, and from May 
1984 to present for schizophrenia, paranoid type.

VA examination reports extending from August 1984 to December 
1984 show continued treatment for symptoms associated with a 
mental disorder and records diagnoses of Axis I: 
schizophrenia paranoid type, severe, active and Axis V: 
grossly impaired were also received.  

Medical reports from the Hato Rey Psychiatric Hospital 
extending from August 1983 to September 1983, October 1983 to 
November 1983, from May 1984 to June 1984 and dated in 
October 1984 were also received.  The reports generally show 
that the veteran was hospitalized for restlessness, 
difficulty with relating to others, difficulty with sleeping, 
hearing voices, aggressiveness, and marked irritability.  The 
discharge diagnoses included Axis I: schizophrenia, paranoid 
type; Axis II: paranoid personality; and Axis V: very poor.  

Medical reports from the Department of Health extending from 
November 1982 to May 1984 show that the veteran continued to 
receive treatment for symptoms associated with his 
psychiatric disorder.  

In June 1985, the denial of entitlement to service connection 
for a nervous disorder was confirmed and continued and on 
appellate review in May 1986, the Board denied entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD.  

Thereafter, the record shows that VA outpatient treatment 
reports extending from July 1987 to June 1988 were received.  
The reports generally show that the veteran continued to 
receive treatment for symptoms associated with a psychiatric 
disorder including social withdrawal, isolation, frequent 
nightmares, and anxiety attacks.  The reports also show that 
a diagnosis of strong possibility of post-traumatic stress 
disorder, delayed was made.  Nevertheless, in an October 1988 
confirmed rating decision, the RO confirmed and continued the 
denial.  

The record then shows that in January 1990, the veteran 
submitted an informal claim for service connection for PTSD.

The RO received VA hospital and outpatient treatment reports 
extending from September 1987 to November 1988 which show 
that the veteran received treatment for symptoms associated 
with PTSD and substance abuse.  Diagnoses during this time 
included cannabis dependence in partial remission.  

On VA psychiatric examinations in October 1990, the veteran 
complained of increased anger and hostility.  The veteran 
also stated that he had not worked since 1982 and had retired 
because of a nervous disorder.  He also had separated from 
his wife.  The reports also show that because of the 
veterans behavior and lack of cooperation, it was difficult 
to examine him.  However, on one evaluation report, the 
examiner recalled that a diagnosis of schizophrenia, chronic; 
atypical depression; substance dependence, cannabis and 
tobacco dependence, had been made and that the veteran had 
had multiple hospitalizations due to loss of control and 
aggressive behavior.  It was also noted that a 1988 
psychological report indicated major depression; post-
traumatic stress disorder, delayed, (due to Viet Nam 
experiences).  The examiner then wrote that the veteran 
complained of insomnia, nightmares, irritability, poor 
interpersonal relations, and flashbacks of service.  He 
denied any drug and alcohol abuse.  Thereafter, the examiner 
stated that the veteran functioned within the bright normal 
range with an estimated IQ of 114 and had performed generally 
adequate.  The examiner also stated that other test data 
indicated that he had moderate to severe emotional 
disturbance characterized by depression and alienation from 
others.  The diagnosis remained major depression and post-
traumatic stress disorder, delayed.

In April 1991, the RO received the veterans notice of 
disagreement and issued to the veteran a statement of the 
case.  Thereafter, the veteran perfected the appeal.  

At VA examination in January 1992, the veteran complained of 
being constantly angry, aggressive, and having persistent 
desires for revenge and feelings of war.  He complained of 
difficulty with concentrating and mistrusting others, 
especially government personnel.  The veteran stated that he 
was socially isolated as he only cared for his chickens and 
lived with his mother.  On examination, the veteran was alert 
and oriented times three.  He was very guarded, 
hypervigilant, and avoidant.  The veteran was in need of 
constant reassurance due to his defensiveness and refusal to 
answer questions and his mood was extremely anxious and 
depressed.  On various occasions, the veteran stood up and 
remained standing in order to achieve some control.  However, 
his attention was good, concentration was fair, and speech 
was clear, coherent, and loud.  The veteran denied any 
auditory and visual hallucinations at that moment but 
admitted to hearing his name being called by a dead fellow 
soldier and feeling the dead soldiers presence at night.  
Although current suicidal or homicidal ideation was not 
present, the veteran admitted to frequent suicidal ideation 
and described a previous suicide attempt.  Insight and 
judgment were poor and poor impulse control was exhibited.  
The diagnoses were Axis I: post-traumatic stress disorder, 
severe; schizophrenia paranoid type with strong depressive 
features; Axis II: borderline personality disorder; Axis III: 
none specified; Axis IV: severe-Vietnam war experience; and 
Axis V: Global Assessment Functioning currently at 20 in the 
past at 25.

Based upon the foregoing, in a February 1993 rating decision, 
service connection for PTSD was granted and evaluated as 
10 percent disabling, effective from April 3, 1990.

Thereafter, the evidence of record consists of duplicate 
copies of hospital discharge summary reports from the Hato 
Rey Hospital dated from August 1983 to January 1985 as well 
as hospital reports dated in August 1990.  The August 1990 
discharge summary report shows that the veteran was admitted 
for marked irritability, homicidal ideas directed towards his 
neighbors, anxiety, troubled sleep, and persecution and 
referential ideation.  Continued complaints of delusions of 
persecution and irritability with episodic aggressiveness 
were also noted.  On examination, the veteran appeared 
anxious, evasive, and suspicious but production was coherent 
and relevant.  There was evidence of poor self-control, 
aggressiveness, delusions of persecution by his neighbors, 
sleep disturbance and referential and homicidal ideas about 
his neighbors.  The veteran however denied having 
hallucinations and suicidal ideation.  Although oriented, the 
veteran had an inadequate affect, his intellectual capacity 
was preserved, and judgment and self-awareness were poor.  
The relevant final diagnosis was Axis I: paranoid 
schizophrenia with exacerbated symptoms and Axis V: GAF 40-
50.

On psychiatric evaluation in November 1995, the veteran 
complained of being restless, persecuted, and having an ill 
humor and lack of adequate control.  He also was not able to 
relate to others and heard voices.  The examiner then 
recalled the veterans medical history.  On mental status 
examination, the veteran was restless, and hostile.  Ideation 
was loosened with pressure of speech but coherent.  Evidence 
of ideas of reference, delusions of persecution, hearing 
voices, hyperkinesis with lack of controls, impaired and 
erratic socialization with problems in the neighborhood, 
intermittent sleep, and an inadequate affect were 
demonstrated.  Judgment and insight were very defective.  The 
relevant diagnoses were Axis I: schizophrenia paranoid active 
and Axis V: GAF: 45-45.  The physician considered the 
veterans psychopathology active and his mental status 
static.  The veterans mental disorder was service-connected 
and he was disabled from gainful employment.  The prognosis 
was poor.

On VA examination in February 1998, it was noted that the 
veterans claims folder and medical records had been reviewed 
prior to the interview.  The veteran stated that he was 
separated and currently lived with another woman.  He also 
stated that he had three adult children.  During the 
interview, the veteran added that he had not received regular 
treatment for years.  He only took medication for elevated 
anxiety levels.  When asked why, the veteran said, because 
I do not believe in you.  I do not believe in the system.  
You offer no treatment.  The veteran was anxious, ill 
humored, very negative, distrustful, and guarded.  Out of his 
own anger, he became tearful and stated that his children 
from his marriage had completely forgotten him as he had not 
seen them in many years.  He also stated that he was isolated 
and did not relate well with others.  The veteran explained 
that at times, he did not speak with his common-law wife for 
days, but she avoided him until he had calmed down.  He added 
that he had been incarcerated for disturbing the peace and 
exhibiting disruptive behavior.  

On examination, the examiner initially noted that the veteran 
was confronted because of his usual uncooperative attitude 
and behavior that he assumed during examinations.  The 
examiner stated that the veteran was initially markedly 
anxious, restless, and very angry but after the 
confrontation, the veteran assumed an at least more 
cooperative attitude and the interview was adequately done.  
Observation of the veteran revealed a lot of inner anger, 
resentment, and referential and persecutory thoughts.  It was 
noted that the veteran remembered each and every one of the 
negative things that have occurred to him and became angry 
and depressed.  He particularly remembered the problems that 
had occurred in service and while employed with the 
government.  The veteran stated, I have gone through so 
much over the last 15 years that I could write a book.  
Sometimes I just think [sic] about killing myself.  The 
veteran also stated that he slept lightly as he awakens at 
every minimal sound.  He did not take medication.  He 
explained that at one time he was so dependent upon 
medication that he was not functional unless medicated and he 
became impotent.  The examiner also wrote that the veteran 
also remembered his experiences in service and became very 
depressed because of negative feelings and guilt feelings 
associated with combat.  The veteran talked about this 
recurrently and stated that it appeared in his dreams.  His 
affect was inappropriate and his mood was angry, hyperactive, 
restless and very guarded.  The veteran was oriented to 
person, place, and time.  His memory and intellectual 
functioning were preserved; judgment was poor; and insight 
was very poor.  

In the diagnosis section, the principal symptoms associated 
with the veterans PTSD were: (1) exposure to traumatic 
events that he experienced in combat, some of which he had 
spoken about in the past; (2) guilt feelings associated with 
those combat experiences in service, like when a Vietnamese 
woman fell from a helicopter after he had tied her to a 
machine; (3) recurrent dreams and recollections of these 
traumatic experiences; and (4) hyperalertness and 
hypervigilant characterized by apprehension and intolerance 
to external stimuli.  The symptoms for schizophrenia were: 
(1) inappropriateness of affect with marked flattening of his 
affective responses; (2) persistent referential and 
persecutory ideas which were not noticeable in the veteran; 
(3) distrustfulness of others secondary to his referential 
and persecutory thoughts; (4) isolation and avoidance of 
others; (5) inadequate interpersonal relations because of the 
veterans poor impulse control and his tendency to become 
physically and verbally violent; and (6) description of 
auditory hallucinations.  For PTSD, the GAF score was 60 and 
for schizophrenia the GAF was 45.  After examination, the 
examiner added that it was impossible to say which disorder 
contributed the most in terms of the veterans overall 
disability because the disabilities interacted in terms of 
interfering with the veterans ability to relate to others 
and consequently, his ability to maintain gainful employment.  
It was also noted that the veteran was retired from his civil 
service job because of his neuropsychiatric disorders.

After reviewing the foregoing, in April 1998, the RO 
increased the 10 percent evaluation, effective from April 3, 
1990 to 30 percent, effective from February 6, 1998.  The 
veteran continued to express disagreement with the effective 
date and assigned evaluation. 

Law and Regulation

The veteran seeks entitlement to an earlier effective date 
prior to February 6, 1998 for a rating in excess of 10 
percent.  Title 38, United States Code provides that unless 
specifically provided otherwise, the effective date of a 
claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  Title 38, United States Code, also 
provides that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).

The applicable regulations provide that except as provided in 
paragraph (o)(2) of this section and § 3.401(b), the proper 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  It also provides that for disability 
compensation, the proper effective date is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase).  Id.  The Court further 
stated that the phrase otherwise, date of receipt of 
claim provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.; See VA General Counsel Precedent Opinion (VA O. G. C. 
Prec. Op.) 12-98 at 2 (September 23, 1998).  That is, because 
neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) 
refer to the date of the claim as the effective date of an 
award of increased disability compensation, the effective 
date for increased disability compensation is the date on 
which the evidence establishes that a veterans disability 
increased, if the claim is received within one year from such 
date.  The effective date of an increased rating would be the 
date of claim only if the claim is not received within the 
year following the increase in disability, as explained in 
Harper.  VA O.G.C. Prec. Op. 12-98 at 3.

The regulations also provide that when new and material 
evidence, other than service department records, is received 
within the appeal period or prior to an appellate decision, 
the proper effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  
Thus, the effective date of an increased rating based upon 
new and material evidence received within the appeal period 
or prior to an appellate decision is the date on which the 
facts establish the increase occurred or the date of the 
original claim for increase, whichever is later.  However, if 
the facts establish that a veterans disability increased 
within one year prior to receipt by VA of the original claim 
for increased rating, the effective date of the increase is 
the date on which the increase in disability occurred.  VA O. 
G. C. Prec. Op. 12-98 at 11-12.

The veteran also contends that he is entitled to an increased 
evaluation for PTSD.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Different diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Prior to October 1996, the regulations provided that when 
PTSD caused emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent rating was warranted, and when PTSD caused a veteran 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility and efficiency levels as to produce 
definite social and industrial impairment, a 30 percent 
evaluation was warranted.  A 50 percent evaluation was 
warranted for considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people with reliability, flexibility, and efficiency 
levels so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411.

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiners 
classification of the disease as mild, moderate, or 
severe is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication, and a 
30 percent evaluation is for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411-9440.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has been concluded, a question arises 
as to which law now governs.  In this regard, the Court 
determined that a liberalizing change in a regulation during 
the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Analysis

Earlier effective date

The veteran asserts that entitlement to an effective date 
earlier than February 6, 1998 for the assignment of a rating 
in excess of 10 percent is warranted.  He maintains that the 
effective date should be in February 1993.  In this regard, 
it is initially noted that the record clearly shows that in a 
May 1986 decision, the Board denied the veterans claim of 
entitlement to service connection for a psychiatric disorder, 
including PTSD.  When a claim is disallowed by the Board, the 
claim is final and may not be reopened and allowed based upon 
the same factual basis.  It is also noted that final 
determinations will be accepted as correct in the absence of 
clear and unmistakable error.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 3.104, 3.105.  Here, the veteran has not alleged 
or identified a clear and unmistakable error in the Boards 
1986 decision.  Accordingly, the decision is final and 
binding and the veteran cannot receive entitlement to an 
effective date prior to May 1986.  

The record then shows that in January 1990, the veteran 
submitted an informal claim for service connection for PTSD 
and in February 1993 service connection was granted and 
evaluated as 10 percent disabling, effective from April 3, 
1990.  The veteran thereafter disagreed with the assigned 
effective date.

After reviewing the record in this case, the Board finds that 
entitlement to an effective date earlier than February 6, 
1998, for the granting of a rating in excess of 10 percent, 
is not warranted.  February 6, 1998 is the date of the first 
evidence of record demonstrating that an ascertainable 
increase in excess of 10 percent for the veterans PTSD was 
present.  As noted above, the proper effective date is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  In this case, the record 
shows that the veteran submitted an informal claim for an 
increased rating in January 1990 and although several VA 
examinations and additional medical reports associated with 
the veterans mental disorders were received thereafter, the 
first evidence of an ascertainable increase in the level of 
the veterans PTSD disability was the February 6, 1998 VA 
examination report.  On examination in 1998, the veteran was 
angry, hostile, and hyperalert.  He also complained of 
experiencing recurring dreams and nightmares.  The diagnosis 
was post-traumatic stress disorder with a GAF of 60.   

Prior to 1998, the Board acknowledges that numerous VA 
hospital, outpatient treatment, and examination reports were 
submitted.  However, those reports do not show that the 
veterans symptoms at that time were attributable to PTSD.  
On the contrary, the reports show that the veterans symptoms 
were due to paranoid schizophrenia and dependence on 
controlled substances.  For example, in November 1995, the 
veterans restlessness, hostility, looseness of ideation, 
delusions of persecution, intermittent sleep, and impaired 
and erratic socialization with problems in the neighborhood 
were directly attributable to his paranoid schizophrenia 
disorder.  The diagnosis at that time was schizophrenia 
paranoid active with a GAF of 45.  Thereafter the record is 
silent with regard to any clinical findings associated with 
the veterans mental disorders until February 1998.  It was 
then and only then that the clinical data, the February 1998 
VA examination report, showed an increased in severity of the 
veterans PTSD.  At this time, it is also noted that there is 
absolutely no clinical data of record, by history and 
currently, demonstrating that the veteran warrants an 
increased rating to 100 percent based on symptoms solely 
attributable to his service-connected disability.  Again, 
prior to 1998, the veterans mental problems were due to his 
paranoid schizophrenia and dependence on controlled 
substances.  Therefore, the record shows that entitlement to 
an effective date earlier than February 6, 1998 for the award 
of a rating in excess of 10 percent for PTSD is not 
warranted.  

The record shows that the requisite criteria for a rating in 
excess of 10 percent, in this case the assignment of a 
30 percent rating, were not initially met until well after 
1990.  38 C.F.R. § 3.400(o)(2).  The law and regulations 
specify that effective dates for increased ratings should be 
the later of the (1) date which the facts establish the 
increase occurred or (2) the date of the original claim for 
increase.  In the case at hand, the actual evidence 
supporting the increased evaluation allowed in excess of 
10 percent was not produced until February 6, 1998.  Thus, 
the RO properly found that an increased rating in excess of 
10 percent was not warranted prior to February 6, 1998 and 
thereby properly assigned that date as the effective date for 
the increase.  Accordingly, the veterans appeal must be 
denied.

Increased rating

The veteran argues that an increased evaluation for PTSD is 
warranted.  The veteran states that he experiences poor 
interpersonal relationships, difficulties with authority 
figures, poor control of anger, frequent interpersonal 
hostility, and increased aggression.  Upon review of the 
criteria and symptomatology associated with the veterans 
PTSD, the Board concludes that the veterans disability 
picture does not warrant an increased rating in excess of 
30 percent either under the old criteria or new criteria.  
The Board is cognizant of the positive findings of increased 
guilt, recurrent dreams, hyperalertness, and hypervigilance.  
The Board is also cognizant of the veterans emotional and 
social impairment.  For those reasons, under the new and old 
rating provisions, the requisite criteria for a rating to 
30 percent are met.  

However, the clinical data of record does not show that the 
veterans PTSD disability picture more nearly approximates 
the criteria required for an increased rating in excess of 
30 percent.  38 C.F.R. § 4.7.  In spite of the above-
referenced positive findings, the clinical data clearly shows 
that the veterans increased symptoms are more properly 
attributable to the non-service-connected schizophrenic 
paranoid disorder, instead of the service-connected PTSD.  On 
examination in 1998, the examiner wrote that the veterans 
PTSD is manifested by guilt feelings associated with those 
combat experiences in service, recurrent dreams and 
recollections of these traumatic experiences, and 
hyperalertness and hypervigilant characterized by 
apprehension and intolerance to external stimuli.  For PTSD, 
the GAF score was 60.  His schizophrenia is manifested by 
inappropriateness of affect with marked flattening of his 
affective responses, persistent referential and persecutory 
ideas, distrustfulness of others secondary to his referential 
and persecutory thoughts, isolation and avoidance of others, 
inadequate interpersonal relations because of poor impulse 
control and the tendency to become physically and verbally 
violent, and auditory hallucinations.  For schizophrenia the 
GAF was 45.  Considering the foregoing, the record shows that 
the veterans disability picture due solely to his service-
connected PTSD does not more nearly approximate the criteria 
required for an increased rating in excess of 30 percent.

In the case at hand, there is no evidence of record 
demonstrating that due to his service-connected PTSD, the 
veteran experiences any psychotic manifestations which 
produce considerable social and industrial inadaptability, or 
increased impairment in the ability to establish or maintain 
effective or favorable relationships with people with 
reliability, flexibility, and efficiency levels so reduced by 
reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.104, 
Diagnostic Code 9411.  In addition, there is no evidence of 
record indicating that the veterans PTSD is productive of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411-9440.  In 1998, the veteran was oriented 
to time, place and person.  In view of the foregoing, the 
Board finds that the veterans PTSD disability picture more 
nearly approximates the criteria required for a 30 percent 
evaluation and does not warrant an increased evaluation.  
38 C.F.R. §§ 4.7, 4.10, 4.132, Diagnostic Code 9411, now 
codified as 4.130, Diagnostic Code 9411-9440.

The Board further notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (1998) 
have been considered.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The evidence of record does not show that 
the veterans PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  As previously mentioned, the Board 
acknowledges that examiners statements which noted that it 
was impossible to say which disorder contributed the most in 
terms of the veterans overall disability because the 
disabilities interacted in terms of interfering with the 
veterans ability to relate to others and consequently, his 
ability to maintain gainful employment.  The veteran retired 
from his civil service job because of his neuropsychiatric 
disorders.  However, in this case, evidence of an exceptional 
disability picture, such as that manifested by frequent 
hospitalization or marked interference with employment, due 
solely to the veterans PTSD disability, is not demonstrated.  
The clinical data demonstrates that the veteran retired from 
employment because of his nonservice-connected paranoid 
schizophrenia and that his symptoms associated with PTSD are 
not productive of frequent hospitalizations.  Again, the GAF 
for PTSD was 60.  An increased rating on an extraschedular 
basis, therefore, is not warranted.  In accordance with 
applicable schedular criteria, therefore, the Board concludes 
that increased evaluation in this regard is not warranted.



ORDER

Entitlement to an effective date earlier than February 6, 
1998 for the grant of an evaluation in excess of 10 percent 
for PTSD is denied.

Entitlement to an increased evaluation in excess of 30 
percent for PTSD is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
